UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCEL ALBERT,

                                    Plaintiff,

                        -against-                                       21-CV-2729 (CM)

                                                                  ORDER OF DISMISSAL
EMBASSY OF SOUND AND MEDIA GmbH;
et al.,

                                    Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated April 8, 2021, the Court directed Plaintiff to show cause why this matter should

not be transferred to the United States District Court for the Eastern District of New York. (ECF 14.) On

May 6, 2021, Plaintiff submitted a declaration in which he states that he is no longer indigent and that he

seeks to voluntarily dismiss this action without prejudice to his refiling it. (ECF 15.)

         Accordingly, the Court grants Plaintiff’s request to withdraw this action pursuant to Rule 41(a)

of the Federal Rules of Civil Procedure. The complaint is voluntarily dismissed without prejudice. See

Fed. R. Civ. P. 41(a). The Clerk of Court is directed to close the case under this docket number. 1

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         SO ORDERED.

Dated:       May 7, 2021
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




         1
             Plaintiff has agreed to electronic service of documents.
